DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 21, 23, 28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0373917 A1 to Sheik-Nainar et al. (hereinafter "Sheik-Nainar") in view of Foreign Publication CN105809122 A to Qu et al. (hereinafter "Kim", included in IDS provided by Applicant).

Regarding Claims 1, 21, and 23, Sheik-Nainar teaches a fingerprint enrollment method implemented by a terminal, a terminal, and a computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium that, when executed by a processor (Figs. 1-2; Claim 16, 24; Para. 38-56 of Sheik-Nainar; electronic device (200) includes an in-display fingerprint sensor (210), a display screen (204), a sensing region (206), a processing system (202), a fingerprint data repository (212), and an operating system (208)), cause a terminal  comprising: a touchscreen; a memory coupled to the touchscreen and configured to store a computer program code; and a processor coupled to the touchscreen and the memory, wherein the computer program code causes the processor to be configured to: receive a first input of a user (Figs. 1-2; Claim 16, 24; Para. 38-58 of Sheik-Nainar; in-display fingerprint sensor (210) may detect a fingerprint that a user places over the sensor, and/or may detect a fingerprint that is swiped over the sensor); display, in response to the first input, a fingerprint enrollment interface; display a fingerprint pattern in the fingerprint enrollment interface, wherein the fingerprint pattern partially overlaps a fingerprint collection area of the touchscreen (Figs. 6-7.1; Para. 88-103 of Sheik-Nainar; an indication is received that a fingerprint enrollment process is to begin… the indication occurs automatically sometime after a user acquires an electronic device… the user generates an indication by choosing to begin the fingerprint enrollment process… fingerprint data is received from a user of the electronic device in response to the display of the fingerprint shape in Step 602. In one or more embodiments disclosed herein, the data is received because the user, upon seeing the displayed fingerprint shape, understands to interact with (e.g., touch, move finger close to) the fingerprint shape by placing their finger in a manner that substantially covers the displayed fingerprint shape), and wherein different fingerprint patterns comprise different overlapping areas with the fingerprint collection area; instruct the user to touch a displayed fingerprint pattern; and enroll fingerprint information of the user when the user touches a first display position of the displayed fingerprint pattern (Figs. 6-7.5; Para. 88-107 of Sheik-Nainar;  different fingerprint shape is displayed at least partially over the in-display fingerprint sensor… the different fingerprint shape corresponds to a different portion of the fingerprint and is intended to prompt the user to use the different portion of the fingerprint by covering the new fingerprint shape… the different fingerprint shape differs in one or more of size, shape, and orientation from the previously displayed fingerprint shape… displayed fingerprint shape may actually be a graphical element that undergoes a graphical element action when the user has interacted with the in-display fingerprint sensor properly… the fingerprint coverage map is updated using the additional fingerprint data received… the coverage map is updated by comparing the image of the portion of the fingerprint included in the additional fingerprint data with the image of previously received fingerprint data… user provides an indication to begin the process by navigating to an enrollment application (not shown) provided as part of the smart phone (700) software. In response to the indication, the smart phone (700) displays a pad fingerprint shape graphical element (708) centered over an in-display fingerprint sensor (not shown) within the sensing region (706) overlapping the display screen (704). The pad fingerprint shape graphical element (708) appears as a bubble… a tip fingerprint shape graphical element (710) is displayed in the sensing region (706) of the display screen (704). This prompts the user to place the fingerprint tip portion of the fingerprint being enrolled over the shape, and, again, the tip fingerprint shape graphical element appears as a bubble, prompting the user to press harder until the bubble pops).
Sheik-Nainar does not explicitly disclose a plurality of fingerprint patterns in the fingerprint enrollment interface, wherein each of the fingerprint patterns partially overlaps a fingerprint collection area of the touchscreen.
However, Qu teaches a plurality of fingerprint patterns in a fingerprint enrollment interface, wherein each of the fingerprint patterns partially overlaps a fingerprint collection area of a touchscreen (Figs. 4-4b; Para. 89-99 of Qu; terminal may further adjust the position of the pattern, so that the location of the first mapping area is not in the collection area of the fingerprint recognition module, to prompt the user to adjust the pressing posture for performing the fingerprint input operation… the terminal adjusts the position of the pattern, so that the position of the first mapping area is not in the collection area of the fingerprint identification module, or the terminal adjusts the position of the pattern… as shown in FIG. 4b, where A represents the first mapping area in the left figure, the terminal may place the first mapping area (A) in the collection area of the fingerprint identification module (4), as shown in FIG. 4b. On the right, the position below the first mapping area (A) in the pattern is moved to the collection area of the fingerprint recognition module (4)).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a plurality of fingerprint patterns in the fingerprint enrollment interface, wherein each of the fingerprint patterns partially overlaps a fingerprint collection area of the touchscreen using the teachings of Qu in order to modify the device taught by Sheik-Nainar. The motivation to combine these analogous arts would have been to register a fingerprint effectively (Abstract of Qu).

Regarding Claims 2, 28, and 33, the combination of Sheik-Nainar and Qu teaches updating the displayed fingerprint pattern in response to a touch input of the user at the first display position or in response to detecting that a fingerprint is successfully enrolled at the first display position (Fig. 6; Para. 88-100 of Sheik-Nainar; displayed fingerprint shape may actually be a graphical element that undergoes a graphical element action when the user has interacted with the in-display fingerprint sensor properly).

Allowable Subject Matter
Claims 3-8, 29-32, and 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest displaying a first fingerprint pattern in the fingerprint enrollment interface, wherein a center of the first fingerprint pattern overlaps a center of the fingerprint collection area; instructing the user to touch the first fingerprint pattern; enrolling first fingerprint information of the user when the user touches a second display position of the first fingerprint pattern; displaying a second fingerprint pattern in the fingerprint enrollment interface, wherein a center of the second fingerprint pattern does not overlap the center of the fingerprint collection area; instructing the user to touch the second fingerprint pattern; and enrolling second fingerprint information of the user when the user touches a third display position of the second fingerprint pattern.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622